El Juez Pbesid'ente Seño®, Del Tono,
emitió la opinión del tribunal.
En estos casos el acusado fué condenado como autor de los delitos que se le imputan, libelo infamatorio y falsa re-presentación. No conforme, apeló para ante esta Corte Su-prema, y a los efectos de tramitar sus recursos solicitó de la corte sentenciadora que le concediera el beneficio de pobreza. La corte declaró sin lugar la solicitud y el acusado obtuvo de su Secretario una certificación de los procedimientos re-lativos al incidente de insolvencia y la radicó en este tribunal.
Así las cosas, el fiscal ba solicitado que esta corte se declare sin jurisdicción por no haberse apelado de las resolu-ciones de la corte de distrito de que se queja el acusado.
Éste se ba opuesto alegando que dichas resoluciones no son apelables y que su asunto debe resolverse en justicia. Comparece sin el auxilio de abogado.
Es a virtud del escrito de apelación que esta corte adquiere jurisdicción para conocer del asunto. Aquí no se radicó escrito alguno y por tanto no tenemos jurisdicción. Sólo puede dictarse una resolución, la de así declararlo, a los fines consiguientes.
Las resoluciones de que se trata son apelables. El Pueblo v. Lawton, 45 D.P.R. 243. Si no lo fueran, la situación del acusado sería la misma porque entonces, aunque hubiera apelado, la corte no hubiera podido conocer de los recursos por no estar la apelación autorizada por la ley.

Bajo cualquier aspecto que los casos se consideren, debe declararse el tribunal sin jurisdicción para conocer de los mismos.